IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 77
                              :
APPOINTMENTS TO THE           : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND FOR : DOCKET
CLIENT SECURITY BOARD         :




                                         ORDER

PER CURIAM
         AND NOW, this 11th day of February, 2021, Daniel W. Coleman, Esquire,

Philadelphia, and Arthur H. Stroyd, Jr., Esquire, Allegheny County, are hereby appointed

as members of the Pennsylvania Lawyers Fund for Client Security Board for a term of

three years, commencing April 1, 2021.